
	
		I
		111th CONGRESS
		1st Session
		H. R. 4171
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Teague (for
			 himself, Ms. Markey of Colorado,
			 Ms. Kosmas,
			 Mr. Kissell, and
			 Mrs. Halvorson) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal the authority of the Secretary of the Treasury
		  to extend the Troubled Asset Relief Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Sunset and Fiscal Responsibility Act of
			 2009.
		2.Repeal of TARP
			 extension authoritySection
			 120 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is
			 amended—
			(1)by striking
			 (a)
			 Termination.—; and
			(2)by striking
			 subsection (b).
			3.TARP funds used
			 to pay down national debtNotwithstanding any other provision of law,
			 all funds repaid, and profits paid, to the Secretary of the Treasury by
			 companies in connection with assistance received under the Troubled Asset
			 Relief Program under title I of the Emergency Economic Stabilization Act of
			 2008 shall be used to pay down the national debt.
		4.Reduction of
			 statutory limit on the public debt
			(a)In
			 generalSection 3101 of title
			 31, United States Code, is amended—
				(1)in subsection (b),
			 by inserting minus the amount described in subsection (d) before
			 , outstanding at one time; and
				(2)by adding at the
			 end the following:
					
						(d)The amount described in this subsection is
				$700,000,000,000 minus the amount of troubled assets purchased by the Secretary
				of the Treasury under the Troubled Asset Relief Program under title I of the
				Emergency Economic Stabilization Act of 2008 outstanding on December 31, 2009,
				but in no case shall the amount described in this subsection be less than
				$0.
						.
				(b)Effective
			 dateThe provisions of this section shall take effect on January
			 1, 2010.
			
